--------------------------------------------------------------------------------

Exhibit 10.14


LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
I-45 SLF LLC
 
A Delaware Limited Liability Company
 
Dated as of September 9, 2015


THE SECURITIES REPRESENTED BY THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS AND, AS SUCH, THEY MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED
AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE SECURITIES HAVE BEEN
QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR
UNLESS SUCH QUALIFICATION AND REGISTRATION IS NOT LEGALLY REQUIRED. TRANSFERS OF
THE SECURITIES REPRESENTED BY THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT
ARE FURTHER SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS SET FORTH HEREIN.
 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

       
Page
ARTICLE I 
       
DEFINITIONS
1
 
1.1
 
Construction
1
 
1.2
 
Certain Definitions
1
         
ARTICLE II
       
ORGANIZATION
6
 
2.1
 
Formation; Effective Date
6
 
2.2
 
Name
7
 
2.3
 
Registered Agent; Offices
7
 
2.4
 
Merger and Consolidation; Sale of Assets
7
 
2.5
 
Purpose
7
 
2.6
 
Foreign Qualification
7
         
ARTICLE III 
       
CAPITAL COMMITMENT
7
 
3.1
 
Members
7
 
3.2
 
Liability to Third Parties
8
 
3.3
 
Lack of Authority
8
 
3.4
 
Withdrawal
8
         
ARTICLE IV 
       
CAPITAL CONTRIBUTIONS
8
 
4.1
 
Contributions
8
 
4.2
 
Capital Commitment
8
 
4.3
 
Advance of Capital
9
 
4.4
 
Defaulting Members
9
 
4.5
 
No Deficit Restoration Obligation
10
         
ARTICLE V
       
MEMBER RIGHTS
10
 
5.1
 
Transfer Restrictions
10
 
5.2
 
Confidentiality
11
         
ARTICLE VI
       
ALLOCATIONS AND DISTRIBUTIONS
12
 
6.1
 
Allocations
12
 
6.2
 
Distributions
13
 
6.3
 
Withholding Tax
13
         
ARTICLE VII
       
MANAGEMENT
13
 
7.1
 
Board of Managers
13
 
7.2
 
Meetings of the Board of Managers
14
 
7.3
 
Quorum; Acts of the Board of Managers
14
 
7.4
 
Remote Participation
15
 
7.5
 
Compensation of Managers; Expenses
15
 
7.6
 
Removal and Resignation of Managers; Vacancies
15
 
7.7
 
Managers as Agents
15
 
7.8
 
Duties of Board of Managers
15
 
7.9
 
Reliance by Third Parties
15

 
ii

--------------------------------------------------------------------------------

ARTICLE VIII 
       
TAXES
16
 
8.1
 
Tax Matters Member; Member Information
16
 
8.2
 
Tax Reports
16
 
8.3
 
Partnership for U.S. Federal Tax Purposes
16
         
ARTICLE IX 
       
EXCULPATION AND INDEMNIFICATION; CORPORATE OPPORTUNITY
16
 
9.1
 
Right to Indemnification
16
 
9.2
 
Procedure for Determining Permissibility
17
 
9.3
 
Contractual Obligation
17
 
9.4
 
Indemnification Not Exclusive; Inuring of Benefit; Savings Clause
17
 
9.5
 
Exculpation
17
 
9.6
 
Insurance and Other Indemnification
18
 
9.7
 
Corporate Opportunities
18
         
ARTICLE X
       
BOOKS, RECORDS, VALUATIONS, REPORTS, AND BANK ACCOUNTS
18
 
10.1
 
Books
18
 
10.2
 
Company Funds
18
 
10.3
 
Valuation
19
 
10.4
 
Financial Statements and Information
19
         
ARTICLE XI
       
DISSOLUTION, LIQUIDATION, AND TERMINATION
19
 
11.1
 
Dissolution
19
 
11.2
 
Winding Up
20
 
11.3
 
Certificate of Cancellation
21
         
ARTICLE XII
       
GENERAL PROVISIONS
21
 
12.1
 
Expenses
21
 
12.2
 
Notices
21
 
12.3
 
Entire Agreement
21
 
12.4
 
Effect of Waiver or Consent
21
 
12.5
 
Amendment
22
 
12.6
 
Binding Act
22
 
12.7
 
Governing Law
22
 
12.8
 
Consent to Exclusive Jurisdiction
22
 
12.9
 
Severability
22
 
12.10
 
Further Assurances
22
 
12.11
 
Representations and Warranties
23
 
12.12
 
No Third Party Benefit
23
 
12.13
 
Counterparts
23

 
iii

--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY OPERATING AGREEMENT
 
OF
I-45 SLF LLC


A Delaware Limited Liability Company


THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT of I-45 SLF LLC (the
“Company”) dated as of September 9, 2015 is entered into by and among the
Persons executing this Agreement and those other Persons who become Members of
the Company from time to time, as hereinafter provided.
 
ARTICLE I
DEFINITIONS
 
1.1               Construction.
 
Whenever the context requires, the gender of all words used in this Agreement
includes the masculine, feminine and neuter. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term shall be deemed to include the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” All references to
Articles and Sections refer to Articles and Sections of this Agreement. This
Agreement and any provision of it shall not be construed against the party that
drafted the Agreement or such provision.
 
1.2               Certain Definitions.
 
(a)           “Act” means the Delaware Limited Liability Company Act (6 Del. C.
§ 18-101 et. seq.), and any successor statute, as amended from time to time.
 
(b)          “Adjusted Asset Value” with respect to any asset shall be the
asset’s adjusted basis for federal income tax purposes, except as follows:
 
(i)              The initial Adjusted Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset at the
time of contribution, as determined by the contributing Member and the Company.
 
(ii)             The Adjusted Asset Values of all Company assets shall be
adjusted to equal their respective gross fair market values, as determined by
the Board of Managers, and the resulting unrecognized profit or loss allocated
to the Capital Accounts of the Members pursuant to Article 6, as of the
following times:  (A) the grant of an additional interest in the Company to any
new or existing Member; (B) the distribution by the Company to a Member of more
than a de minimis amount of Company assets (including cash) in liquidation of,
or in redemption of, such Member’s interest in the Company; (C) the distribution
by the Company to a Member of Company assets (other than cash); or (D) the
liquidation of the Company within the meaning of Treasury Regulation
§1.704-1(b)(2)(ii)(g).
 
(iii)            The Adjusted Asset Values of the Company assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m).
 
(c)           “Adjusted Capital Account”, with respect to any Member, shall mean
the Member’s Capital Account as adjusted by the items described in Sections
1.704-2(g)(1), 1.704-2(i)(5) and 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the
Treasury Regulations.
 
1

--------------------------------------------------------------------------------

(d)          “Administrative Agent” means a third party administrative services
agent to be chosen and engaged by the Board of Managers to perform
administrative services for the Company.  
 
(e)          “Advance of Capital” has the meaning set forth in Section 4.3.
 
(f)            “Advance Rate” means the rate equal to 15% per annum.
 
(g)          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person; provided that no securityholder of the Company shall be deemed an
Affiliate of any other securityholder solely by reason of an investment in the
Company. For the purpose of this definition, the term “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
 
(h)          “Agreement” means this Limited Liability Company Operating
Agreement of the Company, dated as of the date hereof, as may be amended from
time to time in accordance with the terms herein.
 
(i)            “Available Funds” means cash or other assets legally available
for distribution (other than Current Distributable Cash) that the Board of
Managers unanimously determines is available  for distribution by the Company
after paying or providing for (1) all current obligations of the Company, (2)
all amounts held by the Company pending investment or reinvestment, and (3)
amounts to be set aside for reasonable reserves for anticipated taxes, expenses
or liabilities.
 
(j)            “Board of Managers” means the Board of Managers of the Company.
 
(k)           “Call Option” has the meaning set forth in Section 11.2(e).
 
(l)            “Call Option Period” has the meaning set forth in Section
11.2(e).
 
(m)         “Capital Account” means, with respect to any Member, the Capital
Account maintained in accordance with the following provisions:
 
(i)               To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Profits and
any items in the nature of income or gain which are specially allocated to such
Member, and the amount of any Company liabilities assumed by such Member or
which are secured by any property distributed to such Member;
 
(ii)             To each Member’s Capital Account there shall be debited the
amount of cash and the Value of any property distributed to such Member pursuant
to any provision of this Agreement, such Member’s distributive share of Losses
and any items in the nature of expenses or losses which are specially allocated
to such Member, and the amount of any liabilities of such Member assumed by the
Company or which are secured by any property contributed by such Member to the
Company; and
 
(iii)           In determining the amount of any liability for purposes of
Sections 1.2(m)(i) and 1.2(m)(ii), there shall be taken into account Section
752(c) of the Code and any other applicable provisions of the Code and
Regulations thereunder.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. The Members shall modify the manner in which the Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities which are secured by contributed or
distributed property or which are assumed by the Company or the Members) are
computed to the extent any such modifications (a) are necessary or appropriate
to maintain equality between the Capital Accounts of the Members and the amount
of Company capital reflected on the Company’s balance sheet, as computed for
book purposes in accordance with Regulations Section 1.704-1(b)(2)(iv)(g), and
(b) any such modifications are required to comply with the Regulations, whether
on account of an unanticipated event or otherwise; provided that no such
modification will be made if such modification is reasonably likely to have a
material adverse effect on any Member.
2

--------------------------------------------------------------------------------

(n)          “Capital Commitment” means, as to each Member, the total amount set
forth in Exhibit A, attached hereto, and which is agreed to be contributed to
the Company by such Member as a Capital Contribution in accordance with the
terms of this Agreement.
 
(o)          “Capital Contribution” has the meaning set forth in Section 4.1.
 
(p)          “Certificate” has the meaning set forth in Section 2.1.
 
(q)          “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
 
(r)            “Company” has the meaning set forth in the recitals.
 
(s)           “Confidential Information” has the meaning set forth in Section
5.2.
 
(t)            “Contribution Notice” has the meaning set forth in Section
4.2(a).
 
(u)          “Corporate Opportunity” has the meaning set forth in Section
9.7(a).
 
(v)           “CSWC” means Capital Southwest Corporation or any successor to its
business or assets.
 
(w)          “Current Distributable Cash” shall mean cash or other assets
legally available for distribution received by the Company as interest, fees, or
other current cash income that is included or includable in the Company’s Net
Investment Income, reduced by (i) all current expenses of the Company included
in the calculation of the Company’s Net Investment Income, (ii) reserves for
loan losses determined in good faith by Prior Manager Approval, and (iii) any
other reserves agreed to by Prior Manager Approval.
 
(x)           “Default Date” has the meaning set forth in Section 4.4(a).
 
(y)          “Defaulting Member” has the meaning set forth in Section 4.4(a).
 
(z)          “Depreciation” means, for any taxable year or other period, an
amount equal to the depreciation or other cost recovery deduction allowable with
respect to an asset for such taxable year or other period, except that (A) with
respect to any asset the Adjusted Asset Value of which differs from its adjusted
tax basis for federal income tax purposes and which difference is being
eliminated by use of the “remedial method” defined by Treasury Regulation §
1.704-3(d), Depreciation for such taxable year or other period shall be the
amount of book basis recovered for such taxable year or other period under the
rules prescribed by Treasury Regulation § 1.704-3(d)(2), and (B) with respect to
any other asset the Adjusted Asset Value of which differs from its adjusted tax
basis at the beginning of such taxable year or other period, Depreciation shall
be an amount which bears the same ratio to such beginning Adjusted Asset Value
as the federal income tax depreciation, amortization, or other cost recovery
deduction for such taxable year or other period bears to such beginning adjusted
tax basis; provided, however, that if the adjusted tax basis of any asset at the
beginning of such taxable year or other period is zero, Depreciation with
respect to such asset shall be determined with reference to such beginning
Adjusted Asset Value using any reasonable method selected by the Board of
Managers.
 
(aa)        “Drawdown” has the meaning set forth in Section 4.2(a).
 
(bb)       “Due Date” has the meaning set forth in Section 4.2(b)(ii).
 
(cc)       “ERISA” means the U.S. Employee Retirement Income Security Act of
1974, as amended.
 
3

--------------------------------------------------------------------------------

(dd)      “Exercising Member ” means either (i) in the case of an event
described in Section 11.1(c), the Member that may elect a dissolution and
winding up of the Company or (ii) in the case of an event described in Section
11.1(e), the Member that did not elect a dissolution and winding up of the
Company.
 
(ee)       “Fiscal Year” means the fiscal year of the Company, which shall end
on March 31 of each calendar year except as otherwise decided by the Members or
as required by the Code and Regulations. For purposes of this Agreement, the
term “Fiscal Year” shall also include any applicable fiscal period shorter than
one year as the context requires.
 
(ff)         “Full Commitment Date” has the meaning set forth in Section 5.1(a).
 
(gg)       “Indemnification Losses” has the meaning set forth in Section 9.1(a).
 
(hh)       “Indemnified Party” has the meaning set forth in Section 9.1(a).
 
(ii)           “Investment” means an investment in a portfolio company held by
the Company or any wholly-owned Subsidiary.
 
(jj)           “Investment Company Act” means the Investment Company Act of
1940, as amended from time to time and the rules, regulations and
interpretations thereof.
 
(kk)        “Laws” means any law or regulation to which the Company, a Member,
or such Member’s investment in the Company may be subject from time to time.
 
(ll)           “Manager” means each Person elected, designated or appointed to
serve as a member of the Board of Managers.
 
(mm)     “Main Street” means Main Street Capital Corporation or any successor to
its business or assets.
 
(nn)       “Member” means any Person which is admitted to the Company as a
member, from time to time, as provided in this Agreement, but shall not include
any Person who has ceased to be a member in the Company.
 
(oo)       “Membership Interest” means a Member’s entire limited liability
company interest in the Company, including the right of such Member to any and
all of the benefits to which the Member may be entitled as provided in this
Agreement.
 
(pp)       “Net Investment Income” means, as of any given date, shall the
Company’s net investment income determined in accordance with generally accepted
accounting principles.
 
(qq)        “Officer” means any officer of the Company, including but not
limited to, a Chief Executive Officer, President, Chief Financial Officer, Chief
Compliance Officer, Vice President and Secretary, as may be appointed by the
Board of Managers as set forth in Section 7.1(e).
 
(rr)          “Permitted Transferee” shall mean, with respect to any Member, an
Affiliate of such Member; provided that, a Permitted Transferee shall not
include, unless waived in writing by the other Members (which each other Member
may refuse to do in its absolute discretion), any Affiliate that:
 
(i)               if such Affiliate were a Member, would cause the Company to
cease to be entitled to the exemption from the definition of an “investment
company” pursuant to Section 3(c)(7) of the Investment Company Act;
 
(ii)             if such Affiliate were a Member, would result in the
termination of the Company as a partnership under the Code, in the Company being
classified as a “publicly traded partnership” under the Code or cause the
Company to have more than 80 Members;
 
4

--------------------------------------------------------------------------------

(iii)            is a “plan” as defined in Section 3(3) of ERISA that is subject
to the fiduciary responsibility provisions of ERISA, a “plan” that is subject to
the prohibited transaction provisions of Section 4975 of the Code, an entity
whose underlying assets are treated as “plan assets” under Section 3(42) of
ERISA and any regulations promulgated thereunder and/or an employee benefit plan
subject to any provisions of any federal, state, local, non-U.S. or other laws
or regulations that are similar to Section 406 of ERISA or Section 4975 of the
Code; or
 
(iv)           if such Affiliate were a Member, would cause the Company or the
other Member to be in violation of applicable Laws.
 
(ss)       “Person” shall mean an individual, a corporation, partnership, trust,
limited liability company, organization, association, government or any
department or agency thereof, or any other individual or entity.
 
(tt)          “Prior Manager Approval” means, as to any matter requiring Prior
Manager Approval hereunder, the prior approval of the Board of Managers as
described in Section 7.3.
 
(uu)       “Profit” or “Loss” shall be an amount computed for each taxable year
or other period as of the last day thereof that is equal to the Company’s
taxable income or loss for such taxable year or other period, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
(i)               Any income of the Company that is exempt from federal income
tax and not otherwise taken into account in computing Profit or Loss pursuant to
this paragraph shall be added to such taxable income or loss;
 
(ii)             Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into
account in computing Profit or Loss pursuant to this paragraph shall be
subtracted from such taxable income or loss;
 
(iii)            If the Adjusted Asset Value of any Company asset is adjusted in
accordance with the definition of Adjusted Asset Value, any increase or decrease
in the Adjusted Asset Value shall be treated as gain or loss from the sale of
such asset for purposes of calculating Profit or Loss;
 
(iv)           In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year or other period;
 
(v)            Gain or loss resulting from any disposition of any Company asset
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of such asset; and
 
(vi)           Notwithstanding any other provision of this definition, any items
that are specially allocated pursuant to Section 6.1(ii) shall not be taken into
account in computing Profit or Loss.
 
If the Profit or Loss for such taxable year or other period, as adjusted in the
manner provided herein, is a positive amount, such amount will be the Profit for
such taxable year or other period; and if negative, such amount shall be the
Loss for such taxable year or other period.
 
(vv)       “Profit Percentage” for CSWC shall be an amount equal to 94.5% times
CSWC’s Residual Percentage.  Main Street’s Profit Percentage shall be 100% minus
CSWC’s Profit Percentage.  The initial Profit Percentages shall be 75.6% and
24.4% for each of CSWC and Main Street, respectively.
 
5

--------------------------------------------------------------------------------

(ww)     “Regulations” means the United States Treasury Regulations promulgated
under the Code, as in effect from time to time.
 
(xx)         “Residual Percentage” shall initially mean 20% to Main Street and
80% CSWC.  Residual Percentage shall be adjusted accordingly if and when
additional Capital Commitments are made to the Company, over and above the
initial Capital Commitments set forth in Exhibit A.
 
(yy)       “ROFR Acceptance Period” has the meaning set forth in Section
5.1(b)(ii).
 
(zz)         “ROFR Notice” has the meaning set forth in Section 5.1(b)(i).
 
(aaa)     “ROFR Sale” has the meaning set forth in Section 5.1(b)(i).
 
(bbb)    “Sale Period” has the meaning set forth in Section 5.1(b)(iii).
 
(ccc)     “Securities Act” means the Securities Act of 1933, as amended from
time to time.
 
(ddd)    “Subsidiary” means, with respect to the Company, any entity of which
securities or other ownership interests having sufficient ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by the Company.
 
(eee)     “Tax” means all federal, state, local or foreign taxes of any kind,
including all interest, penalties and additions to tax imposed thereon.
 
(fff)        “Tax Matters Member” has the meaning set forth in Section 8.1.
 
(ggg)   “Transfer” or “transfer” means, with respect to any Membership Interest,
the direct or indirect sale, assignment, transfer, withdrawal, exchange or other
disposition of any part or all of such interest, whether or not for value and
whether such disposition is voluntary, involuntary, by operation of law or
otherwise, and a “transferee” or “transferor” means a Person that receives or
makes a transfer.  For the avoidance of doubt, the pledge or hypothecation of a
Membership Interest by a Member under a credit facility or other similar
financing arrangement shall not be deemed to be a “Transfer” or “transfer” for
purposes hereof.
 
(hhh)    “Treasury Regulations” shall mean the Income Tax Regulations
promulgated under the Code, as such Regulations may be amended from time to time
(including corresponding provisions of succeeding Regulations).
 
(iii)          “Undistributed Net Investment Income” means the Net Investment
Income of the Company for the current and all prior periods, reduced by all
amounts previously distributed to the Members in accordance with Section
6.2(b)(ii).
 
(jjj)          “Value” means, as of the date of computation, with respect to
some or all of the assets of the Company or any Subsidiary or any assets
acquired by the Company or any Subsidiary, the value of such assets determined
in accordance with Section 10.3.
 
ARTICLE II
ORGANIZATION
 
2.1               Formation; Effective Date.
 
The Company was organized as a Delaware limited liability company on September
3, 2015 by the filing of a certificate of formation (the “Certificate”) with the
Office of the Secretary of State of the State of Delaware under and pursuant to
the Act. This Agreement shall be effective as of the date hereof. To the extent
that the rights or obligations of any Member differ by reason of any provision
of this Agreement than they would be in the absence of such provisions, this
Agreement shall, to the extent permitted by the Act, control.  All of the
actions of [•] taken in her/his capacity as an authorized person of the Company
are hereby ratified, approved and confirmed in all respects.
 
6

--------------------------------------------------------------------------------

2.2               Name.
 
The name of the Company is “I-45 SLF LLC” or such other name as the Members may
designate from time to time.
 
2.3               Registered Agent; Offices.
 
The registered agent and office of the Company required by the Act to be
maintained in the State of Delaware shall be The Corporation Trust Company, 1209
Orange Street, Wilmington, New Castle County, Delaware 19801, or such other
agent or office (which need not be a place of business of the Company) as the
Members may designate from time to time in the manner provided by applicable
law. The principal office of the Company shall be located at such place within
or without the State of Delaware, and the Company shall maintain such records,
as the Members shall determine from time to time.
 
2.4               Merger and Consolidation; Sale of Assets.
 
Subject to the terms of this Agreement, the Company may merge or consolidate
with or into one or more limited liability companies or one or more other
business entities (as defined in the Act), and the Company may sell, lease or
exchange all or substantially all of its property.
 
2.5               Purpose.
 
(a)           The purpose and business of the Company shall be (i) to carry on
any lawful business, purpose or activity permitted to be carried on by limited
liability companies under the Act, (ii) to exercise all rights and powers
granted to the Company under this Agreement and any other agreements
contemplated hereby, as the same may be amended from time to time and (iii) to
engage in any other lawful acts or activities incidental or ancillary thereto as
the Members deems necessary or advisable for which limited liability companies
may be organized under the Act.
 
(b)          Subject to the provisions of this Agreement, the Company shall have
the power and authority to take any and all actions necessary, appropriate,
proper, advisable, convenient or incidental to, or for the furtherance of, the
purposes set forth in Section 2.5(a).
 
2.6               Foreign Qualification.
 
The Administrative Agent shall cause the Company to comply with all requirements
necessary to qualify the Company as a foreign limited liability company in any
jurisdiction where the nature of its business makes such qualification necessary
or desirable. Subject to the preceding sentence, at the request of the
Administrative Agent, each Member shall execute, acknowledge and deliver all
certificates and other instruments conforming with this Agreement that are
necessary or appropriate to qualify, continue or terminate the Company as a
foreign limited liability company in all such jurisdictions in which the Company
may conduct business.
 
ARTICLE III
CAPITAL COMMITMENT
 
3.1               Members.
 
(a)          The name and address of each Member as well as the Capital
Commitment and Capital Contributions of each Member shall be maintained by the
Administrative Agent.
 
(b)          The Company, with Prior Manager Approval, shall have the right to
admit new Members in connection with a Capital Contribution by such Person or
with respect to Membership Interests that have been transferred pursuant to
ARTICLE V; provided that such new Member shall have delivered to the Company a
written undertaking and/or subscription agreement in a form acceptable to the
Company to be bound by the terms and conditions of this Agreement and shall have
delivered such other documents and instruments as the Company may reasonably
determine to be necessary or appropriate in connection with the acquisition of
Membership Interests by such Person. Upon the delivery of such documents and
instruments, such Person shall be admitted as a Member and deemed listed as such
on the books and records of the Company.
 
7

--------------------------------------------------------------------------------

(c)           The Company, with Prior Manager Approval, shall have the right to
permit existing Members to make additional Capital Commitments and Capital
Contributions to the Company.
 
3.2               Liability to Third Parties.
 
Except as to any obligation it may have under the Act to repay funds that may
have been wrongfully distributed to it, no Member shall be liable for the debts,
obligations or liabilities of the Company, including under a judgment, decree or
order of a court.
 
3.3               Lack of Authority.
 
No Member shall have the authority or power in his, her or its capacity as a
Member, without more, to act for or on behalf of the Company, to do any act that
would be binding on the Company or to incur any expenditure on behalf of the
Company.
 
3.4               Withdrawal.
 
Except as otherwise specifically provided herein, a Member does not have the
right to withdraw from the Company as a Member without Prior Manager Approval
(except in connection with a transfer of its Membership Interests in accordance
with this Agreement), and any attempt to violate the provisions hereof shall be
legally ineffective.
 
ARTICLE IV
CAPITAL CONTRIBUTIONS
 
4.1               Contributions.
 
Each Member shall make, shall have made or shall be required to make any Capital
Contribution as provided for in this ARTICLE IV.  A Member shall not be entitled
to the return of any part of its Capital Contributions or to be paid interest in
respect of its Capital Contributions. A Capital Contribution is not a liability
of the Company or of any Member. As used herein, “Capital Contribution” means
any contribution by a Member to the capital of the Company, whether in cash or
in kind.
 
4.2                Capital Commitment.
 
(a)           Subject to Prior Manager Approval, the Company shall cause the
Administrative Agent to deliver to each Member that has any obligation in
respect of a Capital Commitment, a notice (a “Contribution Notice”) that a
Capital Contribution is to be made to the Company (the aggregate amount of such
Capital Contribution on any applicable date, a “Drawdown”), which Contribution
Notice shall comply with Section 4.2(b) and be provided at least three business
days prior to the Due Date (as defined below).
 
(b)           All Contribution Notices shall specify:
 
(i)              the U.S. Dollar amount of such Member’s share of the relevant
Drawdown, which shall be determined as described in Section 4.2(c);
 
(ii)            the due date of such Drawdown (the “Due Date”); and
 
(iii)           the bank account of the Company to which such Drawdown is to be
paid.
 
8

--------------------------------------------------------------------------------

(c)           Each Member’s required Capital Contribution in respect of a
Drawdown shall be pro rata based on the Members’ relative Capital Commitments.
 
(d)          Each Member shall contribute to the Company either (i) by wire
transfer of immediately available funds the U.S. Dollar amount specified for
such Member in such Contribution Notice or (ii) with Prior Manager Approval,
other property.
 
(e)          Any Capital Contributions that have been drawn down from the
Members but have not been used by the Company either for investment purposes or
the payment of Company expenses within 90 days of the corresponding Due Date
will be distributed to the Members in the same proportions in which such Capital
Contributions were funded by the Members.  The amount of any such returned
Capital Contributions will be added back to each Member’s Capital Commitment
balance and shall be available for further Drawdown in accordance with the terms
of this Agreement.
 
4.3               Advance of Capital.
 
A Member may, with Prior Manager Approval and in its discretion, make loans of
cash or other property (each, an “Advance of Capital”) to temporarily fund the
Company until Capital Contributions are made by the other Member as set forth in
Section 4.2; provided that such Member has made all Capital Contributions
required to be made by such Member pursuant to Contribution Notices issued prior
to the date of the applicable Advance of Capital.  Such Advance of Capital plus
interest at the Advance Rate shall be repaid from the other Members’ Capital
Contributions under Section 4.1, with any unreturned Advance of Capital plus
interest at the Advance Rate paid as set forth in Section 6.2; provided that an
Advance of Capital outstanding for less than three business days shall not bear
interest.
 
4.4               Defaulting Members.
 
(a)           Upon the failure of any Member (a “Defaulting Member”) to pay in
full any portion of the Drawdown within the 10 business days after the Due Date
(the “Default Date”), the other Member, in its sole discretion, shall have the
right to pursue one or more of the following remedies on behalf of the Company:
 
(i)              cause the Defaulting Member to (A) not share in any Profits or
related net proceeds realized by the Company on any disposition of an Investment
occurring after the Default Date (regardless of when the Investment was made)
and (B) continue to share in any Losses realized by the Company on any
disposition of an Investment in which the Defaulting Member participated, in
each case until such time as the Defaulting Member funds the unpaid portion of
the Drawdown;
 
(ii)             collect such unpaid portion of the Drawdown (and all attorneys’
fees and other costs incident thereto) by exercising and/or pursuing any legal
remedy the Company may have;
 
(iii)           cause the Defaulting Member to sell of its Membership Interests
as set forth in Section 5.1(b); and
 
(iv)           upon 30 days’ written notice (which period shall commence on the
Due Date) and provided that the overdue Drawdown payment has not been made and
no legal action for collection is pending, dissolve and wind down the Company in
accordance with the terms of this Agreement.
 
(b)            Notwithstanding any provision of this Agreement to the contrary,
a Defaulting Member shall not be entitled to distributions made after the
Default Date until the default is cured, except that any distributions to which
a Member otherwise would be entitled shall be applied to cure any such default.
 
9

--------------------------------------------------------------------------------

4.5               No Deficit Restoration Obligation.
 
Notwithstanding anything herein to the contrary in this Agreement, this
Agreement shall not be construed as creating a deficit restoration obligation or
otherwise personally obligate any Member to make a Capital Contribution in
excess of the such Member’s Capital Commitment.


ARTICLE V
MEMBER RIGHTS
 
5.1               Transfer Restrictions.
 
(a)           None of the Members shall sell, Transfer or otherwise dispose of
its Membership Interest, except to a Permitted Transferee, without Prior Manager
Approval, which consent shall not be unreasonably withheld; provided, that the
transferee Member shall be required to deliver a written undertaking,
subscription agreement and/or other documents reasonably determined by the
Company to be necessary pursuant to Section 3.1.  Except for a Transfer to a
Permitted Transferee, each Member agrees and acknowledges that it will not
Transfer its Membership Interest until the earlier of (i) the first date when at
least 90% of (A) the total amount of the Members’ Capital Commitment as of the
date of this agreement and (B) the total amount available for borrowing under
any committed debt and/or credit facility of the Company entered into prior to
March 8, 2017, have been invested or reserved or committed for expenditure and
(ii) March 8, 2017 (the “Full Commitment Date”). Each Member further agrees and
acknowledges that the Membership Interests have not been registered under the
Securities Act or applicable state securities laws, and that the Membership
Interests may not be transferred except in a transaction exempt from, or not
subject to, the registration requirements of the Securities Act or applicable
state securities laws. A transferor Member shall be responsible for all costs
and expenses incurred by the Company, including reasonable legal fees and
expenses, in connection with any Transfer.
 
(b)          Except for a Transfer to a Permitted Transferee, each Member hereby
unconditionally and irrevocably grants to the other Member or its designee a
right of first refusal to purchase or designate a third party to purchase all,
but not less than all, of any interest in the Company that such other Member may
propose to Transfer to another Person at the most recent valuation under Section
10.3.  If a Member intends to Transfer all or a portion of any interest in the
Company, except to a Permitted Transferee, then the Member intending to make
such Transfer shall promptly send written notice thereof to the other Members.
 
(i)              The Member proposing to make a Transfer that would be subject
to this Section 5.1(b) (a “ROFR Sale”) must deliver written notice of such ROFR
Sale (the “ROFR Notice”) to the other Member not later than 60 business days
prior to the proposed closing date of such ROFR Sale. Such ROFR Notice shall
contain the material terms and conditions of the proposed ROFR Sale and shall
identify the proposed transferee of such interest, if known.
 
(ii)            The Member receiving the ROFR Notice shall have the right, for a
period of 30 business days from the date of receipt of the ROFR Notice (the
“ROFR Acceptance Period”), to elect or to designate a third-party purchaser to
purchase all of the Membership Interest to be transferred in the ROFR Sale at
the most recent valuation under Section 10.3 and on the other terms stated in
the ROFR Notice. Such acceptance shall be made by delivering a written notice to
the selling Member and the Company within the ROFR Acceptance Period stating
that it elects to exercise its right of first refusal and, if applicable,
providing the identity of any Person that the non-transferring Member designates
as the purchaser and the amount of the Membership Interest it or its designee
will purchase or acquire.
 
(iii)           Following expiration of the ROFR Acceptance Period and provided
that the Member receiving the ROFR Notice has not elected or designated a
third-party purchaser to purchase all of the Membership Interest to be
transferred in the ROFR Sale at the most recent valuation under Section 10.3 and
on the other terms stated in the ROFR Notice, the selling Member shall be free
to sell its interest in the Company on terms and conditions the selling Member
deems acceptable (but at a price not less than the price and on terms not more
favorable to the transferee than the price and terms stated in the ROFR Notice);
provided that (A) such transferee, notwithstanding that such transferee is not
an Affiliate of the transferring Member, otherwise qualifies as a Permitted
Transferee pursuant to Section 1.2(qq), (B) such sale takes place within 90
business days after the expiration of the ROFR Acceptance Period (the “Sale
Period”) and (C) such transferee complies with the requirements of Section
3.1(b). To the extent the selling Member transfers its interest in the Company
during the Sale Period, the selling Member shall promptly notify the other
Member, as to the terms of such Transfer. If no such sale occurs during the Sale
Period, any attempted Transfer of such interest shall again be subject to the
right of first refusal set forth in this Section 5.1(b) and the procedures of
this Section 5.1(b) shall be repeated de novo.
 
10

--------------------------------------------------------------------------------

(c)           Any purported Transfer in violation of the provisions of this
Agreement shall be void ab initio.
 
5.2               Confidentiality.
 
(a)          Without Prior Manager Approval, no Member may disclose, or cause
its directors, agents, advisors, officers, employees, attorneys, accountants,
stockholders or interest-holders, authorized representatives or Affiliates to
disclose, at any time, any information provided to such Member in its capacity
as a Member, including information regarding business and activities of the
other Member, the Company, any service provider to the Company or any
Subsidiary, any entity in which the Company or any Subsidiary is invested, any
entity in which the Company may invest or any of their respective Affiliates
(collectively, the “Confidential Information”); provided that for purposes of
this Agreement, the following shall not be considered Confidential Information:
(i) information generally known to the public; (ii) information obtained by a
Member from a third party who is not prohibited from disclosing the information;
(iii) information in the possession of a Member prior to its disclosure to such
Member in its capacity as a Member; (iv) information which a Member can show by
written documentation was developed independently of disclosure received in its
capacity as a Member; or (v) with respect to a Member, information prepared by
or in the possession of such Member or any of its Affiliates prior to disclosure
to any other Member.
 
(b)          Notwithstanding the foregoing, the following disclosure shall be
permitted:
 
(i)              Each Member shall be permitted to disclose (1) any such
information, including information relating to the Company’s results of
operations, financial condition and other financial information, as may be
required by law in connection with its filings with the Securities and Exchange
Commission or reasonably determined by the Member to be appropriate either for
inclusion in such filings or for disclosure on earnings calls or other similar
meetings with investors and (2) the names of entities in which the Company and
any Subsidiary are invested and summaries of the associated investments made by
the Company in any marketing materials (including tombstone ads) of the Member
and its Affiliates; and
 
(ii)            Any Member may provide and/or disclose financial statements, Tax
returns and other information contained therein: (1) to such Member’s
accountants, internal and external auditors, legal counsel, financial advisors,
other fiduciaries and representatives (who may be Affiliates of such Member),
investors, potential investors, lenders to such Member and potential lenders to
such Member as long as such Member instructs such Persons to maintain the
confidentiality thereof and not to disclose to any other Person any information
contained therein; (2) to bona fide potential transferees of such Member’s
Membership Interest that agree in writing, for the benefit of the Company, to
maintain the confidentiality thereof, but only after reasonable advance notice
to the Company and the other Member; (3) if and to the extent required by law
(including judicial or administrative order); provided that, to the extent
legally permissible, the Company is given prior notice to enable it to seek a
protective order or similar relief; (4) to representatives of any governmental
regulatory agency or authority with jurisdiction over such Member, or as
otherwise may be necessary to comply with regulatory requirements applicable to
such Member; (5) in order to enforce rights under this Agreement; and (6) in
filings with the Securities and Exchange Commission to the extent required by
law or reasonably determined by the Member to be appropriate either for
inclusion in such filings or for disclosure on earnings calls or similar
meetings with investors.
 
(c)          The Members: (i) acknowledge that each Member, the Administrative
Agent, their Affiliates, and their respective direct or indirect members,
managers, officers, directors and employees are expected to acquire confidential
third-party information that, pursuant to fiduciary, contractual, legal or
similar obligations, cannot be disclosed to certain of the Members; and (ii)
agree that none of such Persons shall be in breach of any duty under this
Agreement or the Act as a result of acquiring, holding or failing to disclose
such information to any Member.
 
11

--------------------------------------------------------------------------------

ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
 
6.1               Allocations.
 
(a)           General Allocations.
 
(i)              Subject to the special allocations set forth in Section
6.1(a)(ii), the Profits or Losses (or items of income, gain, loss, or deduction,
as may be necessary) for any taxable year or other period shall be allocated
among the Members in such a manner that, as of the end of such taxable year or
period and to the extent possible with respect to each Member, such Member’s
Adjusted Capital Account shall be equal to the amount that would be distributed
to such Member under this Agreement if the Company were to, (A) liquidate the
assets of the Company for an amount equal to the Adjusted Asset Value of such
assets as of the end of such taxable year or other  period, (B) satisfy all
liabilities of the Company (limited in the case of any nonrecourse loan to an
amount equal to the Adjusted Asset Value of any asset securing loan), and (C)
distribute the remaining cash in liquidation in accordance with paragraph 11.2
of this Agreement.
 
(ii)            Regulatory Allocations.  Notwithstanding the allocations set
forth in paragraph 6.1(a), Profits, Losses and items thereof shall be allocated
to the Members in the manner and to the extent required by the Treasury
Regulations under Section 704 of the Code, including without limitation, the
provisions thereof dealing with minimum gain chargebacks, partner minimum gain
chargebacks, qualified income offsets, partnership nonrecourse deductions,
partner nonrecourse deductions, the provisions dealing with deficit capital
accounts in Sections 1.704-2(g)(1), 1.704-2(i)(5), and 1.704-1(b)(2)(ii)(d), and
any provisions dealing with allocations related to the forfeiture of a
Membership Interest.  The Board of Managers shall apply such provisions in its
good faith discretion based on advice from the Company’s tax advisors.
 
(b)          Loss Limitation.  Losses allocated pursuant to Section 6.1(a) shall
not exceed the maximum amount of Losses that can be allocated without causing
any Member to have a negative Capital Account balance at the end of any taxable
year or other period (after taking into account the adjustments, allocations and
distributions described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and
(6)).  In the event some but not all of the Members would have negative Capital
Account balances as a consequence of an allocation of Losses pursuant to Section
6.1(a), the limitation set forth in this Section 6.1(b) shall be applied on a
Member by Member basis and Losses not allocable to any Member as a result of
such limitation shall be allocated to other Members in accordance with the
positive balances in such Member’s Capital Accounts so as to allocate the
maximum permissible Losses to such Member under Regulations Section
1.704-1(b)(2)(ii)(d).
 
(c)          Transfers of Membership Interests.  All items of Profit and Loss
allocable to any Membership Interest that may have been transferred or otherwise
disposed of shall be allocated between the transferor and the transferee based
on an interim closing of the books, as determined in good faith with Prior
Manager Approval; provided, however, that this allocation must be made in
accordance with a method permissible under Section 706 of the Code and the
Regulations thereunder.
 
(d)          Tax Allocations; Section 704(c) of the Code.  For each taxable year
or other period, items of income, deduction, gain, loss or credit that are
recognized for federal income Tax purposes shall be allocated among the Members
pursuant to Regulations Section 1.704-1(b) in such manner as to reflect
equitably amounts credited to or debited from each Member’s Capital Account for
the current and prior taxable year or periods.  Such allocations shall take into
account any variation between the adjusted Tax basis of property of the Company
and its Agreed Asset Value, in accordance with the principles of Section 704(c)
of the Code and the Regulations thereunder. Any elections or other decisions
relating to such allocations shall be made by the Board of Managers. The Company
may aggregate realized gains and losses in any manner permitted by Regulations
Section 1.704-3.  Allocations pursuant to this Section 6.1(d) are solely for
purposes of federal, state and local Taxes and shall not affect, or in any way
be taken into account in computing, any Member’s share of Profits, Losses,
distributions or other items pursuant to any other provision of this Agreement.
 
12

--------------------------------------------------------------------------------

6.2               Distributions.
 
(a)          Subject to the provisions of this Agreement, the Company (i) shall
distribute its Current Distributable Cash to the Members no less frequently than
quarterly, and (ii) may distribute Available Funds to the Members at such times
and in such amounts as may be determined with the unanimous consent of the Board
of the Managers.  For the avoidance of doubt, distributions may be made in cash
or in-kind; provided that, in the case of all in-kind distributions, the Company
will be treated as realizing an amount equal to the Adjusted Asset Value of any
assets distributed.
 
(b)          All distributions described in Section 6.2(a) shall be distributed
among the Members as follows:
 
(i)              First, to pay any outstanding Advances of Capital and any
interest accrued thereon;
 
(ii)            Second, to the Members, pro rata in accordance with their Profit
Percentages, in amount equal to the Undistributed Net Investment Income; and
 
(iii)           Thereafter, to the Members pro rata in accordance with their
Residual Percentages.
 
Notwithstanding anything to the contrary in this Section 6.2, (A) the Company
may make distributions to the Members on a non-pro rata basis if the Board of
Managers unanimously determines that such distribution is necessary to allow for
the withdrawal or removal of a Member; provided, that no such distribution shall
exceed the balance of such Member’s Capital Account at the time of such
distribution, and (B) no Defaulting Member shall be entitled to any
distributions under this Section 6.2 until any default pursuant to Section 4.4
is cured, except that any distributions to which a Member otherwise would be
entitled shall be applied to cure any such default.
 
6.3               Withholding Tax.
 
Notwithstanding anything herein to the contrary, if the Company incurs a
withholding Tax or other Tax obligation with respect to any Member as a result
of any amounts distributable to such Member, the allocation of any income to
such Member, or otherwise, such amount shall be treated as having been
distributed to such Member for all purposes of this Agreement and shall reduce
or offset any amounts otherwise distributable to such Member in accordance with
this Agreement.  In lieu of treating any amount withheld with respect to a
Member as a distribution to such Member, the Board of Managers may treat such
amount as a recourse loan from the Company to such Member repayable on demand
and such loan shall bear interest at the rate (not to exceed the Advance Rate)
determined by the Board of Managers.
 
ARTICLE VII
MANAGEMENT
 
7.1               Board of Managers.
 
(a)           The initial number of Managers shall be four.  Each of CSWC and
Main Street shall elect, designate or appoint two (2) Managers.  Each Manager
elected, designated or appointed by a Member shall hold office until a successor
is elected and qualified by such Member or until such Manager’s earlier death,
resignation, expulsion or removal.  The number of Managers that shall constitute
the Board of Managers may be changed from time to time by Prior Manager
Approval.  A Manager need not be a Member.
 
(b)          The Board of Managers shall manage and control the business and
affairs of the Company and shall possess all rights and powers as provided in
the Act and otherwise by applicable law including the right to act on behalf of,
and serve as an authorized signatory of, the Company. Except as otherwise
expressly provided for herein, the Members hereby consent to the exercise by the
Board of Managers of all such powers and rights conferred on it by this
Agreement, the Act or otherwise by applicable law with respect to the management
and control of the Company.  Except as otherwise expressly provided for herein
or as required by the Act, no other Member shall have any power to act for, sign
for or do any act that would bind the Company without the authorization of the
Board of Managers.
 
13

--------------------------------------------------------------------------------

(c)           Except as otherwise provided in this Agreement, the Board of
Managers shall have the power and authority to delegate to one or more other
Persons its rights and powers to manage and control the business and affairs of
the Company, including delegating such rights and powers to the Affiliates or
agents of the Company or the Members. The Board of Managers may authorize any
Persons (including any Member or Affiliate of a Member) to enter into any
document on behalf of the Company, perform the obligations of the Company
thereunder, and perform any action on behalf of the Company. Notwithstanding the
foregoing, the Board of Managers shall not have the power and authority to
delegate any rights or powers (i) requiring Prior Manager Approval or otherwise
requiring the approval of the Members or (ii) customarily requiring the approval
of the managing member of a Delaware limited liability company.
 
(d)          The Managers shall, in the performance of their duties, be
protected fully in relying in good faith upon the records of the Company and
upon such information, opinions, reports or statements presented to the Company
by any Person as to matters any Manager reasonably believes is within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.
 
(e)           Except as otherwise provided in this Agreement, the Board of
Managers shall have the power and authority to appoint such Officers that the
Board of Managers deems appropriate, and to grant to such Officers its rights
and powers to manage and control the business and affairs of the Company,
including delegating such rights and powers to the Officers. The Board of
Managers may authorize any Officer to enter into any document on behalf of the
Company, perform the obligations of the Company thereunder, and perform any
action on behalf of the Company. Notwithstanding the foregoing, the Board of
Managers shall not have the power and authority to delegate any rights or powers
(i) requiring Prior Manager Approval or otherwise requiring the approval of the
Members or (ii) customarily requiring the approval of the managing member of a
Delaware limited liability company.
 
7.2               Meetings of the Board of Managers.
 
The Board of Managers may hold meetings, both regular and special, within or
outside the State of Delaware. Meetings of the Board of Managers may be called
by any Manager on not less than 24 hours’ notice to each Manager by telephone,
facsimile, mail, e-mail or any other similar means of communication, with such
notice stating the place, date and hour of the meeting (and the means by which
each Manager may participate by telephone conference or similar communications
equipment in accordance with Section 7.4) and the purpose or purposes for which
such meeting is called. Special meetings shall be called by a Manager in like
manner and with like notice upon the written request of any one or more of the
Managers. Attendance of a Manager at any meeting shall constitute a waiver of
notice of such meeting, except where a Manager attends a meeting for the express
purpose of objecting to the transaction of any business because the meeting is
not lawfully called or convened.
 
7.3               Quorum; Acts of the Board of Managers.
 
(a)           For so long as the Board of Managers is comprised of four
Managers, at all meetings of the Board of Managers the presence of at least one
Manager appointed by each of CSWC and Main Street shall constitute a quorum for
the transaction of business.  If a quorum shall not be present at any meeting of
the Board of Managers, the Managers present at such meeting may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present.  In the event that the number of
Managers that shall comprise the Board of Managers is increased or decreased in
accordance with the terms of this Agreement, the Members shall at that time
amend this Section 7.3(a), in the manner set forth in Section 12.5, in order
delineate the number and other characteristics of Managers that shall constitute
a quorum for the transaction of business by the Board of Managers.
 
(b)          Every act or decision done or made by the Board of Managers shall
require the unanimous  approval of all Managers constituting a quorum under
Section 7.3(a) present at a meeting duly held at which a quorum is present. 
Each member of the Board of Managers shall have one vote on each matter that is
brought before the Board of Managers.  Any action required or permitted to be
taken at any meeting of the Board of Managers may be taken without a meeting,
without notice and without a vote if all members of the Board of Managers
unanimously consent thereto in writing (including by e-mail), and the writing or
writings are filed with the minutes of proceedings of the Board of Managers.
 
14

--------------------------------------------------------------------------------

7.4               Remote Participation.
 
Members of the Board of Managers may participate in meetings of the Board of
Managers by means of telephone conference or similar communications equipment
that allows all persons participating in the meeting to hear each other, and
such participation in a meeting shall constitute presence in person at the
meeting. If all the participants are participating by telephone conference or
similar communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.
 
7.5               Compensation of Managers; Expenses.
 
The Managers will not receive any compensation. However, the Managers shall be
reimbursed for their reasonable out-of-pocket expenses, if any, of attendance at
meetings of the Board of Managers. No such payment shall preclude any Manager
from serving the Company in any other capacity.
 
7.6               Removal and Resignation of Managers; Vacancies.
 
Unless otherwise restricted by law, any Manager may be removed or expelled, with
or without cause, at any time solely by the Member that elected, designated or
appointed such Manager. Any Manager may resign at any time by giving written
notice to the Board of Managers. Such resignation shall take effect at the time
specified therein and, unless tendered to take effect upon acceptance thereof,
the acceptance of such resignation shall not be necessary to make it effective.
Any vacancy on the Board of Managers shall be filled solely by the action of the
Member who previously elected, designated or appointed such Manager in order to
fulfill the Board of Managers composition requirements of Section 7.1(a). In the
case that a vacancy on the Board of Managers results in a Member having no
Managers, such Member shall elect, designate or appoint at least one Manager
within two business days and, prior to such designation or appointment, the
Board of Managers shall be prohibited from taking any action at a meeting or in
writing.
 
7.7               Managers as Agents.
 
To the extent of their powers set forth in this Agreement, the Managers are
agents of the Company for the purpose of the Company’s business, and the actions
of the Managers taken in accordance with such powers set forth in this Agreement
shall bind the Company. Notwithstanding the last sentence of Section 18-402 of
the Act, except as provided in this Agreement or in a resolution of the Board of
Managers expressly authorizing such action duly adopted pursuant to the terms of
this Agreement, a Manager may not bind the Company.
 
7.8               Duties of Board of Managers.
 
Managers will be entitled to act in their own interests and will not, by virtue
of such position, be deemed to have fiduciary or other duties to the Company or
the Members.  To the extent that, at law or in equity, a Manager of the Company
has duties (including fiduciary duties) and liabilities relating thereto to the
Company or to any Member, such individual acting in good faith pursuant to the
terms of this Agreement shall not be liable to the Company or to any Member for
its good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they restrict the duties and liabilities of
such individual otherwise existing at law or in equity, are agreed by the
parties hereto to replace such other duties and liabilities of such individual.
No Manager shall be liable to the Company for any act or omission by such
Manager in connection with the conduct of business of the Company unless such
act or omission constitutes fraud, gross negligence, willful misconduct or the
knowing violation of applicable Law or an intentional breach of this Agreement
by the Manager.
 
7.9               Reliance by Third Parties.
 
Notwithstanding any other provision of this Agreement, any contract, instrument
or act on behalf of the Company by a Member, a Manager, an Officer or any other
Person delegated by Prior Manager Approval, as applicable, shall be conclusive
evidence in favor of any third party dealing with the Company that such Person
has the authority, power and right to execute and deliver such contract or
instrument and to take such act on behalf of the Company. This Section 7.9 shall
not be deemed to limit the liabilities and obligations of such Person to seek
Prior Manager Approval as set forth in this Agreement.
 
15

--------------------------------------------------------------------------------

ARTICLE VIII
TAXES
 
8.1               Tax Matters Member; Member Information.
 
CSWC is hereby designated, and shall serve as, the “tax matters partner” (as
defined in Section 6231 of the Code) (the “Tax Matters Member”). Subject to
Prior Manager Approval, where applicable, the Tax Matters Member shall be
authorized and required to represent the Company (at the Company’s expense) in
connection with all examinations of the Company’s affairs by tax authorities,
including resulting administrative and judicial proceedings and to expend
Company funds for professional services and costs associated therewith. Each
Member shall furnish to the Company all pertinent information (including without
limitation an Internal Revenue Service Form W-9 or appropriate Form W-8, as
applicable) as may be reasonably required for the Company to comply with any Tax
accounting, withholding and reporting obligations.
 
8.2               Tax Reports.
 
The Company shall furnish, as soon as they are available, but in no event later
than 90 days, after the end of each taxable year, to each Member an Internal
Revenue Service Schedule K-1, which form shall duly reflect the allocation of
income, gain, loss and deduction set forth in ARTICLE VI. Upon the written
request of any such Member and at the expense of such Member, the Company shall
use reasonable efforts to deliver or cause to be delivered any additional
information necessary for the preparation of any federal, state, local and
foreign income Tax return which must be filed by such Member. Any deficiency for
Taxes imposed on any Member (including penalties, additions to Tax or interest
imposed with respect to such Taxes) shall be paid by such Member, and if paid by
the Company, shall be recoverable from such Member (including by offset against
distributions otherwise payable to such Member).
 
8.3               Partnership for U.S. Federal Tax Purposes.
 
As long as the Company remains a Delaware limited liability company with at
least two (2) members, the Members agree to treat the Company as a partnership
and to treat all Membership Interests as interests in such partnership for U.S.
federal income tax purposes and no Member shall take any position inconsistent
with this characterization in any tax return or otherwise to the extent
consistent with applicable law.
 
ARTICLE IX
EXCULPATION AND INDEMNIFICATION; CORPORATE OPPORTUNITY
 
9.1               Right to Indemnification.
 
(a)           To the fullest extent permitted by applicable law, (i) any Member
(in its, his or her capacity as a Member) or any of its Affiliates, (ii) the
Managers or (iii) any Persons authorized by the Managers (each individually, an
“Indemnified Party”) shall be entitled to indemnification from the Company for
any and all losses, liabilities, damages, assessments, fines, judgments, costs
and expenses, including reasonable attorney’s fees (collectively,
“Indemnification Losses”) incurred by such Indemnified Party by reason of any
act or omission of such Indemnified Party arising from the performance of such
Indemnified Party’s obligations or duties under this Agreement, including in
connection with any civil, criminal, administrative, investigative or other
action, suit or proceeding to which any such Indemnified Party may hereafter be
made party by reason of being or having been a Member, Manager, or Person
authorized by the Managers in such capacity, provided, however, that, if any
Indemnification Loss arises out of any action or inaction of an Indemnified
Person, indemnification under this Section 9.1 will be available only if the
action or inaction did not constitute fraud, gross negligence, willful
misconduct or knowing violation of applicable Law or an intentional breach of
this Agreement by the Indemnified Party.
 
16

--------------------------------------------------------------------------------

(b)          Expenses incurred by any Person entitled to indemnification
pursuant to this Section 9.1 in defending a proceeding shall be paid by the
Company in advance of the final disposition of such proceeding subject to the
provisions of any applicable law; provided such expenses shall be required to be
repaid to the Company in the event the aforementioned losses are determined by a
court of competent jurisdiction to have resulted from actions or omissions for
which the Company is not required to indemnify such Person pursuant to this
Section 9.1.
 
9.2                Procedure for Determining Permissibility.
 
To determine whether any indemnification or advance of expenses under this
ARTICLE IX is permissible, the Members, by Prior Manager Approval, shall be
required to, determine in each case whether the applicable standards in any
applicable statute have been met. Each of the persons entitled to be indemnified
for expenses and liabilities as contemplated above may, in the performance of
his, her or its duties, consult with legal counsel and accountants, and any act
or omission by such person on the Company’s behalf in furtherance of the
Company’s interests in good faith in reliance upon, and in accordance with, the
advice of such legal counsel or accountants will be full justification for any
such act or omission, and such person will be fully protected for such acts and
omissions, so long as such legal counsel or accountants were selected with
reasonable care by or on the Company’s behalf. The reasonable expenses of any
Person entitled to indemnification pursuant to Section 9.1 in prosecuting a
successful claim for indemnification, and the fees and expenses of any special
legal counsel engaged by the Company to determine permissibility of
indemnification or advance of expenses, shall be borne by the Company.
 
9.3               Contractual Obligation.
 
The obligations of the Company to indemnify an Indemnified Party under this
ARTICLE IX, including the duty to advance expenses, shall be considered a
contract between the Company and such Person, and no modification or repeal of
any provision of this ARTICLE IX shall affect, to the detriment of such Person,
such obligations of the Company in connection with a claim based on any act or
failure to act occurring before such modification or repeal.
 
9.4               Indemnification Not Exclusive; Inuring of Benefit; Savings
Clause.
 
The indemnification and advance of expenses provided by this ARTICLE IX shall
not be deemed exclusive of any other right to which an indemnified Person may be
entitled under any statute, provision of the Certificate, this Agreement, Prior
Manager Approval or otherwise and shall inure to the benefit of the heirs,
executors and administrators of any such Person. If this ARTICLE IX or any
portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify and hold harmless
each Person entitled to be indemnified pursuant to this ARTICLE IX as to
reasonable Indemnification Losses paid in settlement with respect to any action,
suit or proceeding, whether civil, criminal, administrative or investigative to
the full extent permitted by any applicable portion of this ARTICLE IX that
shall not have been invalidated and to the fullest extent permitted by
applicable Law.
 
9.5               Exculpation.
 
Except as otherwise provided in this ARTICLE IX or as may be agreed between the
Members upon Prior Manager Approval, no Indemnified Party shall be liable,
responsible or accountable for damages or otherwise, to any other Member, their
Affiliates or the Company for any Indemnification Loss that arises out of any
act performed or omitted to be performed by it, him or her pursuant to the
authority granted by this Agreement or otherwise by the Board of Managers,
unless a judgment or other final adjudication adverse to it, him or her
establishes that the action or inaction constituted fraud, gross negligence,
willful misconduct or knowing violation of applicable Law or an intentional
breach of this Agreement by the Indemnified Party. Each Member may (on its own
behalf or on behalf of any member of the Board of Managers designated by such
Member, any Affiliates of such Member or their respective partners,
shareholders, directors, officers, employees or agents) consult with counsel,
accountants and other experts in respect of the Company’s affairs and such
Member will be fully protected and justified in any action or inaction which is
taken in accordance with the advice or opinion of such counsel, accountants or
other experts; provided, however, that such counsel, accountant or other experts
shall have been selected with reasonable care. Notwithstanding any of the
foregoing to the contrary, the provisions of this Section 9.5 shall not be
construed so as to relieve (or attempt to relieve) an Indemnified Party of any
liability, to the extent (but only to the extent) that such liability may not be
waived, modified or limited under applicable Law but shall be construed so as to
effectuate the exculpation of the Indemnified Party to the fullest extent
permitted by applicable Law.
 
17

--------------------------------------------------------------------------------

9.6               Insurance and Other Indemnification.
 
The Company shall have the power to (a) purchase and maintain, at the Company’s
expense, insurance on behalf of the Company and on behalf of others to the
extent that power to do so has not been prohibited by statute, (b) create any
fund of any nature, whether or not under the control of a trustee, or otherwise
secure any of its indemnification obligations and (c) give other indemnification
to the extent permitted by statute.
 
9.7               Corporate Opportunities.
 
(a)           No Member or any of its Affiliates, including any Affiliate
providing services to the Company, shall have any duty to communicate or present
an investment or business opportunity or prospective economic advantage to the
Company in which the Company may, but for the provisions of this Section 9.7(a),
have an interest or expectancy (a “Corporate Opportunity”), and no Member or any
of its Affiliates (even if such Person is also a Manager or otherwise providing
services to the Company) shall be deemed to have breached any fiduciary or other
duty or obligation to the Company by reason of the fact that any such Person
pursues or acquires a Corporate Opportunity for itself or its Affiliates or
directs, sells, assigns or transfers such Corporate Opportunity to another
Person or does not communicate information regarding such Corporate Opportunity
to the Company. The Company renounces any interest in a Corporate Opportunity
and any expectancy that a Corporate Opportunity will be offered to the Company. 
Notwithstanding the foregoing, each Member acknowledges the Company’s desire to
ramp-up its investment activities so that it is fully invested as soon as
prudently possible.  Each Member will work in good faith to make the Company
aware of any broadly syndicated first lien or second lien loan that such Member,
or any of its Affiliates, in its own good faith judgment, believes is consistent
with the Company’s investment strategy.
 
(b)          The Members and their respective Affiliates may, without
limitation, form additional investment funds, enter into investment advisory
relationships or engage in other business activities, even if such activities
may be in competition with the Company and/or may involve substantial time and
resources of such Member or its respective Affiliates.
 
(c)          The Members and their respective Affiliates shall not be obligated
to offer the Company the ability to invest in a particular opportunity even if
such opportunity is of a character which is suitable for the Company.
 
ARTICLE X
BOOKS, RECORDS, VALUATIONS, REPORTS, AND BANK ACCOUNTS
 
10.1            Books.
 
The Administrative Agent shall maintain complete and accurate books of account
of the Company, which books shall be open to inspection by any Member (or its
authorized representative) to the extent required by the Act.
 
10.2            Company Funds.
 
Except as specifically provided in this Agreement or with Prior Manager
Approval, the Company shall not pay to, or use for, the benefit of any Member,
Company funds, assets, credit, or other resources of any kind or description;
provided that the foregoing shall not limit the power of the Board of Managers
to authorize expense reimbursements from the Company’s funds.  Funds of the
Company shall (a) be deposited only in the accounts of the Company in the
Company’s name, (b) not be commingled with funds of any Member and (c) be
withdrawn only upon such signature or signatures as may be designated in writing
from time to time by the Board of Managers.
 
18

--------------------------------------------------------------------------------

10.3            Valuation.
 
(a)           Valuations of the Company’s assets shall be made quarterly and at
such other times as required hereunder by Prior Manager Approval in good faith
pursuant to a valuation policy in accordance with Accounting Standards
Codification Topic 820, Fair Value Measurements and Disclosures and a valuation
process approved by Prior Manager Approval and in accordance with the Investment
Company Act.
 
(b)          The valuation of a Membership Interest for purposes of this
Agreement shall not take into account discounts for lack of marketability, lack
of control or any other similar or standard discount on valuation of a
membership interest.
 
(c)           All valuations made in accordance with this Section 10.3 shall be
final and binding on all Members, absent actual and apparent error. Valuations
of the Company’s assets by independent valuation consultants in connection with
the valuations described in Section 10.3(a) shall be at the Company’s expense.
 
10.4            Financial Statements and Information.
 
The Company shall deliver to each Member:


(a)           as soon as practicable, but in any event within 45 days after the
end of each of the first three quarters in each Fiscal Year, unaudited financial
information as of the end of and for such calendar quarter, consisting of a
balance sheet, income statement, statement of cash flows and statement of
Members’ equity, each prepared in accordance with U.S. generally accepted
accounting principles; and
 
(b)          as soon as practicable, but in any event within 90 days after the
end of each Fiscal Year of the Company, audited financial information as of the
end of and for such Fiscal Year, consisting of a balance sheet, income
statement, statement of cash flows and statement of Members’ equity, each
prepared in accordance with U.S. generally accepted accounting principles.
 
ARTICLE XI
DISSOLUTION, LIQUIDATION, AND TERMINATION
 
11.1            Dissolution.
 
The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following:


(a)           the adoption of a resolution by the Board of Managers approving
the dissolution and liquidation of the Company;
 
(b)          entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act;
 
(c)           (i) a bankruptcy, insolvency, dissolution or liquidation of a
Member, (ii) the making of an assignment for the benefit of creditors by a
Member or the foreclosure by the creditors of a Member on collateral
constituting all or substantially all of the Member’s assets, or (iii) notice
delivered pursuant to Section 4.4(a)(iv), in either case at the election of the
other Member by providing written notice of such election;
 
(d)          the termination of the legal existence of the last remaining Member
or the occurrence of any other event that terminates the continued membership of
the last remaining Member, unless the Company is continued without dissolution
in a manner provided under this Agreement or the Act;
 
(e)           a written notice by a Member to the other Member on or after the
Full Commitment Date to dissolve the Company, which notice shall become
effective as stated therein but no less than ninety days after delivery (unless
the other Member waives such notification requirement); provided, however, that
the Member not requesting the dissolution of the Company shall have the right to
purchase the Membership Interests of the Member that requested such dissolution,
at Value, and the Company will not be required to dissolve as a result thereof
subsequent to such purchase; and
 
19

--------------------------------------------------------------------------------

(f)            the liquidation of the Company’s final Investment and the
concurrent distribution of all assets of the Company to the Members.
 
The Company shall not be dissolved by the admission of Members in accordance
with the terms of this Agreement.
 
11.2           Winding Up.
 
(a)           On dissolution of the Company, the Board of Managers, in the same
manner provided by ARTICLE VII with respect to the operation of the Company,
shall act as liquidator. The Board of Managers shall wind up the affairs of the
Company as provided in the Act and shall have all the powers set forth in the
Act. The costs of liquidation shall be a Company expense.
 
(b)          From and after the date on which an event set forth in Section 11.1
becomes effective, the Company shall cease to make Investments after that date,
except for Investments which the Company was committed to make in whole or in
part (as evidenced by a commitment letter, term sheet or letter of intent, or
definitive legal documents under which less than all advances have been made) on
or before such effective date.
 
(c)          A Member shall remain a Member until all Investments in which the
Company participates are repaid or otherwise disposed of, the Member’s allocable
share of all expenses and all other obligations (including without limitation
contingent obligations) of the Company are paid, and all distributions are made
hereunder, at which time the Member shall have no further rights under this
Agreement.
 
(d)          Upon satisfaction (whether by payment or by the making of
reasonable provision for payment) of the Company’s liabilities, the Company’s
property and assets or the proceeds from the liquidation thereof shall be
applied and distributed in accordance with the distribution priorities (and
subject to the limitations) established in Section 6.2, to the extent not
previously satisfied.  For the avoidance of doubt, subject to the previous
sentence, the Members intend that any Current Distributable Cash collected
during the winding down of the Company shall be distributed to the Members no
less frequently than quarterly in accordance with Section 6.2.  Unless waived by
Prior Manager Approval, the Company shall withhold 10 percent (10%) of any
distributions during any Fiscal Year during the winding down of the Company plus
an amount equal to loan losses not otherwise reserved for, which withheld
amounts shall be distributed within 60 days after the completion of the annual
audit covering such Fiscal Year to the extent not used or set aside to satisfy
Company liabilities.
 
(e)           Notwithstanding the foregoing, upon the occurrence of an event
described in Section 11.1(c) or Section 11.1(e), the Exercising Member may elect
alternatively by written notice to the other Member, for a period of either (i)
30 business days in the case of an event described in Section 11.1(c) or Section
11.1(e) (such period, the “Call Option Period”) following the occurrence of such
event, to purchase (or cause its designee to purchase) the other Member’s
Membership Interest or designate a third party to effect such purchase (such
election, the “Call Option”). The purchase price for such Membership Interest
shall be payable in cash within 60 business days after the Call Option is
delivered to the other Member, and shall be equal to the Capital Account of the
other Member adjusted to reflect the Value of the Company as determined as of
the date of the Call Option  based on market quotes for the Investments obtained
from MarkIt Ltd. (or other comparable service) or, in the absence thereof, by
Prior Manager Approval in accordance with  Section 10.3.  Each Member hereby
agrees to sell its Membership Interest to the Exercising Member or the third
party designated by the Exercising Member at such price if the Call Option is
timely exercised by the Exercising Member. If the Exercising Member does not
exercise the Call Option within the Call Option Period or if the Exercising
Member or its third-party designee does not purchase the other Member’s Entire
Interest within 60 business days after the Call Option is delivered to the other
Member, then the Call Option shall terminate and (i) in the case of the
occurrence of an event described Section 11.1(c), the Exercising Member shall
retain the option to elect the dissolution of the Company pursuant to Section
11.1(c) or (ii) in the case of the occurrence of an event described Section
11.1(e), the non-Exercising Member shall retain the option to elect the
dissolution of the Company pursuant to Section 11.1(e).  After any purchase
pursuant to a Call Option, the other Member shall no longer be a member of the
Company, and the Exercising Member, or third party designee of the Exercising
Member that has consummated the purchase, may dissolve or continue the Company
as it may determine.
 
20

--------------------------------------------------------------------------------

(f)            A full accounting of the assets and liabilities of the Company
shall be taken and a statement thereof shall be furnished to each Member within
30 days after the distribution of all of the assets of the Company. Such
accounting and statements shall be prepared under the direction of the
liquidator.
 
11.3            Certificate of Cancellation.
 
On the completion of the winding up of the Company following its dissolution,
the Company is terminated, and the liquidator (or such other Person or Persons
as the Act may require or permit) shall file a Certificate of Cancellation with
the Office of the Secretary of State of the State of Delaware and cancel any
other filings made pursuant to Section 2.6.
 
ARTICLE XII
GENERAL PROVISIONS
 
12.1            Expenses.
 
By virtue of its Membership Interest, each Member shall indirectly bear an
allocable share of expenses and other obligations of the Company other than as
provided for in Section 10.3(c) or set forth in this Section 12.1.  Such
expenses, without limitation, will include expenses for legal (including all
costs associated with the formation of the Company and the fees and expenses of
Sutherland Asbill & Brennan LLP in connection with its preparation of this
Agreement and other related agreements and documents), tax, appraisal,
investment diligence, incurrence of indebtedness and any other expenses
associated with investing in or valuing the Investments.  Each Member shall
directly bear all of its own fees and expenses associated with the preparation,
negotiation, execution and delivery of this Agreement and the other documents
contemplated hereby.
 
12.2            Notices.
 
Except as expressly set forth to the contrary in this Agreement, all notices,
requests or consents provided for or permitted to be sent under this Agreement
must be in writing and must be sent by registered mail, addressed to the
recipient, postage paid or by delivering that writing to the recipient in
person, by internationally recognized express courier, or by e-mail; and a
notice, request or consent sent under this Agreement is effective on receipt by
the Person to receive it. A notice, request or consent shall be deemed received
when delivered if personally delivered, or otherwise on the date of receipt by
the recipient thereof. All notices, requests and consents to be sent to a Member
must be sent to or made at the address ascribed to that Member on the books of
the Company or such other address as that Member may specify by notice to the
Company and the other Members. Any notice, request or consent to the Company
must be sent to the Company at its principal office. Whenever any notice is
required to be sent by law, the Certificate or this Agreement, a written waiver
thereof, signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.
 
12.3           Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties on the date
hereof with respect to the subject matter hereof and supersedes all prior
understandings, contracts or agreements among the parties with respect to the
subject matter hereof, whether oral or written.
 
12.4            Effect of Waiver or Consent.
 
The failure of a Member to insist on the strict performance of any covenant or
duty required by the Agreement, or to pursue any remedy under the Agreement,
shall not constitute a waiver of the breach or the remedy.
 
21

--------------------------------------------------------------------------------

12.5            Amendment.
 
This Agreement may be amended or modified, or any provision hereof may be
waived; provided that such amendment, modification or waiver is set forth in a
writing executed by each Member.
 
12.6            Binding Act.
 
Subject to the restrictions on transfer set forth in this Agreement, this
Agreement is binding on and inures to the benefit of the Members and their
respective heirs, legal representatives, successors and assigns.
 
12.7           Governing Law.
 
All issues and questions concerning the application, construction, validity,
interpretation and enforcement of this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.
 
12.8            Consent to Exclusive Jurisdiction.
 
Each of the parties hereto agrees that in connection with any dispute with
respect to this Agreement or any matters arising out of or in connection with
this Agreement or any agreement, certificate or other instrument entered into in
contemplation of the transactions contemplated by this Agreement it shall first
make a good faith attempt to resolve such dispute by negotiation.  If, after
such attempt, a party believes a negotiated resolution cannot be reached, the
dispute shall be resolved only by arbitration pursuant to the then applicable
Commercial Arbitration Rules of the American Arbitration Association (“AAA”). 
For avoidance of doubt, all disputes not resolved through negotiation shall be
resolved through arbitration. The arbitration process may be initiated by either
party after good faith negotiation with the other party by providing a written
demand for arbitration, setting forth the basis for the dispute.  A qualified
neutral arbitrator shall be selected by mutual agreement of the Members within
thirty (30) days after the written demand for arbitration by either party.  If
the parties have not agreed within such thirty (30) day period, either party may
submit a request (which shall be binding on the other party) that the AAA
immediately appoint a qualified neutral arbitrator in accordance with AAA Rules
without reference to nominations by either party.  The arbitration proceeding
shall be conducted in Dallas, Texas.  The arbitration decision in any such
dispute shall be rendered in accordance with Delaware law and not more than 180
days after the selection of the arbitrator, and such decision shall be final and
binding on the parties.  An arbitration award under this Agreement may be
enforced in any court of competent jurisdiction.  Each party shall bear its own
costs (including attorneys’ fees) of the arbitration.  The costs of the
arbitrator and the conduct of the arbitration proceeding shall be borne equally
by the parties.
 
12.9            Severability.
 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. The Members shall negotiate in good faith to
replace any provision so held to be invalid or unenforceable so as to implement
most effectively the transactions contemplated by such provision in accordance
with the original intent of the Members signatory hereto.
 
12.10        Further Assurances.
 
In connection with this Agreement and the transactions contemplated hereby, at
the expense of the Company each Member shall execute and deliver any additional
documents and instruments and perform any additional reasonable acts (so long as
such documents, instruments and/or acts do not alter or amend, and which are
consistent with, this Agreement) that may be necessary or appropriate to
effectuate and perform the provisions of this Agreement and those transactions.
 
22

--------------------------------------------------------------------------------

12.11        Representations and Warranties.
 
Each Member hereby represents and warrants to the Company and each other Member
as of the date of such Member’s admittance to the Company that: (a) it is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation, and if required by law is duly qualified to conduct business
and is in good standing in the jurisdiction of its principal place of business
(if not formed in such jurisdiction); (b) it has full corporate, limited
liability company, partnership, trust or other applicable power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
all necessary actions by its board of directors, shareholders, managers,
members, partners, trustees, beneficiaries or other persons necessary for the
due authorization, execution, delivery and performance of this Agreement by that
Member have been duly taken; (c) it has duly executed and delivered this
Agreement, and this Agreement is enforceable against such Member in accordance
with its terms, subject to bankruptcy, moratorium, insolvency and other laws
generally affecting creditors’ rights and general principles of equity (whether
applied in a proceeding in a court of law or equity); (d) its authorization,
execution, delivery, and performance of this Agreement does not breach or
conflict with or constitute a default under (i) such Member’s charter or other
governing documents or (ii) any material obligation under any other material
agreement or arrangement to which that Member is a party or by which it is
bound; and (e) it (i) has been furnished with such information about the Company
and the Membership Interest as that Member has requested, (ii) has made its own
independent inquiry and investigation into, and based thereon has formed an
independent judgment concerning, the Company and such Member’s Membership
Interest herein, (iii) has adequate means of providing for its current needs and
possible contingencies, is able to bear the economic risks of this investment
and has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such loss should occur, (iv) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Company, (v) is a “qualified purchaser”
within the meaning of Section 2(a)(51)(A)(iv) of the Investment Company Act, and
an “accredited investor” within the meaning of Regulation D under the Securities
Act, (vi) understands and agrees that its Membership Interest shall not be sold,
or otherwise transferred except in accordance with the terms of this Agreement.
 
12.12        No Third Party Benefit.
 
Except for any Indemnified Party (with respect to ARTICLE IX), the Indemnified
Parties each being an intended beneficiary of this Agreement, the provisions
hereof are solely for the benefit of the Company and its Members and are not
intended to, and shall not be construed to, confer a right or benefit on any
creditor of the Company or any other Person. Covenants and other provisions of
this Agreement created in favor of any Person specifically identified herein are
solely for the benefit of such Person and are not intended to, and shall not be
construed to, confer a right or benefit on any other Person, including, without
limitation, any other Member, unless expressly so stated herein.
 
12.13       Counterparts.
 
This Agreement may be executed in any number of counterparts with the same
effect as if all signing parties had signed the same document. All counterparts
shall be construed together and constitute the same instrument.


[Remainder of Page Intentionally Blank]
 
23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.
 

 
CAPITAL SOUTHWEST CORPORATION
 
By:
Bowen S. Diehl
   
Name: Bowen S. Diehl
   
Title: Senior Vice President and Chief Investment Officer
       
MAIN STREET CAPITAL CORPORATION
 
By:
/s/ Nick Meserve
   
Name: Nick Meserve
   
Title: Managing Director

 
 

--------------------------------------------------------------------------------

EXHIBIT A
 
Member and Address
Capital Commitment
Capital Southwest Corporation
$70 million
5400 Lyndon B Johnson Freeway
  Dallas, Texas 75240      
Main Street Capital Corporation
$17.5 million
1300 Post Oak Boulevard, Suite 800
  Houston, Texas 77056  

 
 

--------------------------------------------------------------------------------